Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 1 of 8 PageID #: 140



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION



      DIAMOND SERVICES CORPORATION                    Civil Action No.: 6:20-cv-00101
      versus                                          Judge: Juneau
      COBBS, ALLEN & HALL OF                          Magistrate: Whitehurst
      LOUISIANA, INC.; DUAL CORPORATE
      RISKS, LTD; LLOYD’S SYNDICATE
      NVA 2007; LLOYD’S SYNDICATE SKD
      1897; LLOYD’S SYNDICATE 4711 ASP;
      AND LLOYD’S SYNDICATE 1200 AMA


        DEFENDANTS’ MEMORANDUM IN OPPOSITION TO MOTION TO REMAND



            COME NOW, through undersigned counsel, Defendants Dual Corporate Risks, Ltd.;

  Lloyd’s Syndicate NVA 2007; Lloyd’s Syndicate SKD 1897; Lloyd’s Syndicate 4711 ASP; and

  Lloyd’s Syndicate 1200 AMA (collectively referred to as “Defendants”), who file this

  Memorandum in Opposition to Plaintiff’s Motion to Remand.

                                               FACTS
            Dual Aqua issued a marine protection and indemnity insurance policy, UMR

  “B0180MA1805141” (“Policy”), which insured Diamond’s fleet of vessels from March 10, 2018

  to March 10, 2019 (“Term”). 1 Producer Burnett Tappel of Cobbs Allen brokered the Policy to

  Plaintiff. 2 Premium owed on the Policy was determined at the end of the Term by calculating the




  1
      State Pet., attached as Exhibit A.

  2
      Commercial Insurance Application, attached Exhibit B.

                                                  1
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 2 of 8 PageID #: 141



  aggregate percent utilization rate. 3 At the end of the Term, Diamond had an aggregate utilization

  rate of 260%, amounting to $660,000 in owed premium. 4

            Diamond refused to pay, disputing the formula in the Policy, and filed the State Court

  Action on September 19, 2019 seeking a judicial declaration that the Policy is ambiguous. 5 Dual

  Aqua and Lloyd’s Syndicates were served with the State Court Petition on December 20, 2019.6

  Cobbs, Allen & Hall of Louisiana, Inc. was served on October 15, 2019. 7 Dual Aqua and Lloyd’s

  Syndicates sought removal of the State Court Action on the grounds of diversity jurisdiction, in

  addition to a finding that Cobbs, Allen & Hall of Louisiana, Inc. is an improperly joined

  defendant. 8 Diamond filed an amended Complaint naming First Insurance Agency, Inc. (“First

  Insurance”) – a now inactive Louisiana Corporation – and Cobbs, Allen & Hall, Incorporated –

  an Alabama corporation – as additional defendants. 9 Diamond also filed a Motion to Remand on

  the grounds that complete diversity is now destroyed with the presence of non-diverse defendant

  First Insurance, such that this Court does not have jurisdiction over the suit. 10

                                         LEGAL ANALYSIS




  3
      Id.
  4
      Id.
  5
      Id.
  6
      Rec. Doc. 12, Exhibit 2.
  7
      Id.
  8
      Rec. Doc. 1.
  9
      Rec. Doc. 11.
  10
       Rec. Doc. 12.

                                                    2
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 3 of 8 PageID #: 142



            District courts have original jurisdiction over civil actions where the matter in controversy

  exceeds the sum of $75,000, and there is complete diversity – all plaintiffs are diverse from all

  defendants. 11 The issues here are whether the nondiverse defendants – Cobbs, Allen & Hall of

  Louisiana, Inc. and First Insurance – are improperly joined. Cobbs, Allen & Hall of Louisiana,

  Inc. is improperly joined because the agent who issued the Policy was affiliated with an entirely

  legally distinct “Cobbs Allen” entity – Cobbs, Allen & Hall, Incorporated – which is domiciled in

  Alabama. The agent who issued the Policy was also affiliated with First Insurance – a Louisiana

  corporation – which is now inactive with no assets and nothing against which to recover due to its

  acquisition by Cobbs, Allen & Hall, Inc. 12 As such, Diamond has no reasonable basis of recovering

  against both Cobbs, Allen & Hall of Louisiana, Inc. and First Insurance, rendering both improperly

  joined and preserving this Court’s subject matter diversity jurisdiction.

            A. Cobbs, Allen & Hall of Louisiana, Inc. is improperly joined because the agent who
               sold the policy was exclusively affiliated with a legally distinct “Cobbs Allen”
               entity that is a citizen of Alabama, and, thus, Diamond cannot establish a cause of
               action against Cobbs, Allen & Hall of Louisiana, Inc.
            The doctrine of improper joinder is a narrow exception to the rule of complete diversity.13

  There are two ways to demonstrate improper joinder: “(1) actual fraud in the pleading of

  jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

  diverse party in state court.” 14 When the latter form of improper joinder is involved, the removing

  party must demonstrate that there is “no reasonable basis for the district court to predict that the



  11
       28 U.S.C. § 1332.
  12
       Asset Purchase Agreement, attached as Exhibit C.
  13
       McDonal v. Abbott Labs, 408 F.3d 177, 183 (5th Cir. 2005).
  14
       Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004).


                                                      3
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 4 of 8 PageID #: 143



  plaintiff might be able to recover against an in-state defendant.” 15 The removing party’s burden of

  proof is clear and convincing evidence. 16 If there is no reasonable basis for recovery, the court

  may conclude that a plaintiff’s decision to implead the nondiverse defendant was improper.17

  Typically, in determining the propriety of an improper-joinder claim, a court looks to the face of

  the Plaintiff’s pleadings and conducts an analysis using the framework of Federal Rule of Evidence

  12(b)(6). 18 However, if a Plaintiff has omitted or misstated discreet facts in its complaint that

  would determine the viability of the removal action, the court may pierce the pleadings and conduct

  a summary inquiry using outside evidence. 19

             For example, the Fifth Circuit found improper joinder and reversed a district court’s

  decision to remand in Cuevas v. BAC Home Loans Servicing, LP. 20 Cuevas was a similar situation

  involving two legally distinct defendants with easily confused names. Texas homeowners sued

  Countrywide Home Loans of Texas, Incorporated – a Texas citizen; Countrywide Home Loans,

  Incorporated – a citizen of New York and California; and BAC Home Loans Servicing, LP

  (formerly known as Countrywide Home Loans Servicing, LP) – a North Carolina citizen. 21 When

  the Texas homeowners received notices of default from a “Countrywide Home” entity, which




  15
       Id.
  16
       Grassi v. Ciba-Geigy, Ltd., 894 F.2d 181, 186 (5th Cir. 1990).
  17
       Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011).
  18
    Branden v. Paschen, No. 19-2406, 2019 U.S. Dist. LEXIS 67749, at *4 (E.D. La. Apr. 22,
  2019).
  19
       Smallwood, 385 F.3d at 573.
  20
       648 F.3d 242, 250 (5th Cir. 2011).
  21
       Cuevas, 648 F.3d at 245.
                                                    4
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 5 of 8 PageID #: 144



  escalated into foreclosure, the Texas homeowners sued three “Countrywide Home” entities in

  Texas state court. 22 The collective “Countrywide Home” defendants filed for removal on the

  grounds that Countrywide Home Loans of Texas – the only in-state defendant – had no role in the

  foreclosure events. 23 Consequently, the Texas homeowners had no reasonable recovery against

  Countrywide Home Loans of Texas, rendering it improperly joined. 24 The Fifth Circuit overruled

  the district court’s finding that Countrywide Home Loans of Texas was properly joined and

  followed the paper trial to determine which “Countrywide Home” entity originated and/or serviced

  the loans affecting the Texas homeowners. 25 he Fifth Circuit found that, despite having a similar

  name, Countrywide Home Loans of Texas was not involved in the loan servicing, and, thus, the

  Texas homeowners had no reasonable recovery against the in-state defendant. 26

             Here, the question is which “Cobbs Allen” entity is the proper defendant, a fact unclear

  from the face of Plaintiff’s Complaint. 27 This is a discreet fact that can be determined with

  certainty. As such, it would seem that a summary inquiry is necessary. The key to answering this

  question is identifying the agent who sold the policy and then determining the “Cobbs Allen” entity

  with which that individual was associated at the time the Policy was sold.

             Burnett “Burnie” Tappel, III issued the Policy, as noted in Defendants’ Notice of Removal.

  Diamond deliberately muddies the water on this issue and states: “The removing defendants did



  22
       Id. at 246.
  23
       Id.
  24
       Id.
  25
       See id. at 250.
  26
       Id.



                                                     5
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 6 of 8 PageID #: 145



  not provide any documents stating that Mr. Burnie Tappel or Cobbs, Allen & Hall Inc. actually

  issued the policy giving rise to the suit.” 28 Defendants and Diamond have had numerous

  conversations about litigation predicated on the fact that Burnie Tappel is the proper agent, and

  Defendants assumed that Tappel’s involvement was undisputed. However, Defendants attach the

  Commercial Insurance Application, which proves that Burnett J. Tappel, III is the Cobbs Allen

  agent who issued the Policy. 29

             Since it is established that Burnett Tappel issued the Policy, determining which Cobbs

  Allen entity for whom he worked is the next link. At that time, Tappel was entered into a Joint

  Marketing and License Agreement (“Agreement”) between First Insurance and Cobbs, Allen &

  Hall, Inc., incorporated in Alabama. 30 The Agreement licenses the “Cobbs Allen” name to First

  Insurance. 31 There is no other “Cobbs Allen” entity involved in the Agreement. Ultimately, the

  “Cobbs Allen” confusion is much like that in Cuevas, where multiple defendants of similar names

  were sued, but the paper trail only led back to some, and the Fifth Circuit found improper joiner.

  Here, Cobbs, Allen & Hall, Inc., incorporated in Alabama, is the only relevant “Cobbs Allen”

  entity, as demonstrated by the fact that the agent, Tappel, was licensing the “Cobbs Allen” name

  through Cobbs, Allen & Hall, Inc. per the Joint Marketing Agreement. If he were involved in

  another “Cobbs Allen” entity, he would not need to enter into an agreement with Cobbs, Allen &

  Hall, Inc., incorporated in Alabama, for licensure use of the “Cobbs Allen” name.

             B. First Insurance Agency was improperly joined because it is an inactive
                corporation, and Diamond has no reasonable basis of recovering against it.

  28
       Rec. Doc. 12, page 9.
  29
       Commercial Insurance Application, page 1.
  30
       Joint Marketing Agreement, page 1, July 18, 2016, attached as Exhibit D.
  31
       Id.
                                                   6
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 7 of 8 PageID #: 146



             Diamond has no reasonable basis of recovery against First Insurance Agency because it is

  an inactive corporation that was acquired by Cobbs, Allen & Hall, Inc on August 1, 2018. 32

  Louisiana courts have found that impleading an inactive corporation is grounds for improper

  joinder and retaining diversity jurisdiction over a state claim. 33 A court should consider a joinder

  as improper when there is only a theoretical possibility of recovery, meaning a party “will never

  make an appearance, will never participate, and will never be available for recovery.” 34 In

  Weinsten v. Conoco Phillips, this Court found that a plaintiff had no reasonable possibility of

  recovering against an inactive corporation without assets, which amounted to an improper joinder

  and reason to deny the plaintiff’s motion to remand. 35 In other words, the Court found that there

  was simply no one to sue. 36

             Here, First Insurance is inactive. 37 When it was in existence, Burnett Tappel was the sole

  shareholder and president. 38 He then sold the company to Cobbs, Allen & Hall, Inc., incorporated

  in Alabama, and became an employee of Cobbs, Allen & Hall, Inc. 39 As such, First Insurance no

  longer has any assets or property, and any recovery against it would be theoretical. There is simply



  32
       Asset Purchase Agreement, page 6.
  33
     See Weinstein v. Conoco Phillips, No. 13-919, 2014, U.S. Dist. LEXIS 29175 (W.D. La. Mar.
  5, 2014); Ashley v. Devon Energy Corp., No. 14-512-SDD-RLB, 2015 U.S. Dist. LEXIS 23319,
  at *11-12 (M.D. La. Jan. 30, 2015).
  34
       Ashley, No. 14-512-SDD-RLB, 2015 U.S. Dist. LEXIS 23319, at *11-12.
  35
       No. 13-919, 2014, U.S. Dist. LEXIS 29175, at *6 (W.D. La. Mar. 5, 2014).
  36
       Id.
  37
       Rec. Doc. 12, Exhibit 2.
  38
       Joint Marketing Agreement.
  39
       Asset Purchase Agreement.
                                                      7
Case 6:20-cv-00101-MJJ-CBW Document 15-1 Filed 03/12/20 Page 8 of 8 PageID #: 147



  no one to sue. Further, if Diamond did see a viable recovery against First Insurance, it would not

  have waiting until the removal action to name First Insurance as a defendant.

                                           CONCLUSION

         For the reasons outlined above, Defendants respectfully request that this Honorable Court

  deny Diamond’s Motion for Remand.

                                                Respectfully submitted,

                                                SCHOUEST, BAMDAS,
                                                SOSHEA & BENMAIER, P.L.L.C


                                                /s/ Morgan E. Kelley
                                                Michael L. McAlpine (#9195)
                                                Richard A. Cozad (#4537)
                                                Jeff D. Peuler (#30017)
                                                Morgan E. Kelley (#38299)
                                                365 Canal Street, Suite 2730
                                                New Orleans, LA 70130
                                                T: 504-561-0323
                                                F: 504-528-9442
                                                mmcalpine@sbsblaw.com
                                                rcozad@sbsblaw.com
                                                jpeuler @sbsblaw.com
                                                mkelley@sbsblaw.com

                                                Attorneys for Dual Aqua and Lloyd’s Syndicates




                                  CERTIFICATE OF SERVICE

          I hereby certify that the foregoing document was filed with the Clerk of Court on March
  12, 2020 and is available for viewing and downloading from the CM/ECF system. Notice of
  electronic case filing has been sent out automatically to all counsel on the email service list. Any
  counsel not on the email service list received a copy via United States mail.


                                                       /s/ Morgan E. Kelley
                                                       MORGAN E. KELLEY

                                                   8
